'   ,,   .itfi.

         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                               Page I of!     i'
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                              V.                                                    (For Offenses Committed On or After November I, 1987)


                                Zenon Torres-Negrete                                                Case Number: 3:19-mj-22698

                                                                                                    Adam F. Do


                                                                                                                                                          J
                                                                                                    Defendant's Attor ey


         REGISTRATION NO. 86307298
         THE DEFENDANT:                                                                                                              J.UL O8 2019 .
          [gj pleaded guilty to count(s) 1 of Complaint                                                                                _ _ _ __
                                                   - - - - - ' - ' - - ' - - - - - - - - - - - + - - e s......,,_.,.,.,.,.,.,,.~,.;;·;,;,,;,;;,,:;;:;:;;~;:;J;:;;:;.~---1-
          D was found guilty to count(s)                                            SOUWEF1N i:JfSTRICT OF' CAL1f9RNIA
            after a plea of not guilty.                                                                                -··-···•···---···•~fi..••-""'"-
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Nature of Offense                                                                            Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                   I
          D The defendant has been found not guilty on count( s)
                                                                                          -------------------
          •       Count(s)
                             - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                       ~ TIME SERVED                                         • _________ days
           ~  Assessment: $10 WAIVED [gj Fine: WAIVED
          [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until.all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Monday, July 8, 2019
                                                                                                Date of Imposition of Sentence

                                                l1
         Received
                        ' I    !(\   Ii /1
                        V ?\...ltl (_JQ_., AL
                       DUSM                                                                     utilLP.LocK
                                                                                                UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                                       3: 19-mj-22698
